                                                                       USDC-SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC#:
                                                                       DATE FILED:
                                                                                        I
                                                                                       I 7/
                                                                                      7.,,, 0
 NY CUSTOM INTERIOR MILL WORK CORP.,

                                       Plaintiff,

                            V.                                      No. 19-CV-10086 (RA)

 PENNSYLVANIA LUMBERMENS MUTUAL                                             ORDER
 INSURANCE COMPANY,

                                        Defendant


RONNIE ABRAMS, United States District Judge:

          The Court is in receipt of the attached letter from Plaintiff, dated January 3, 2020.

Accordingly, the initial conference scheduled for January 10, 2020 is hereby adjourned sine die.

No later than March 9, 2020, Plaintiff shall file a letter on ECF updating the Court as to whether

it has secured legal representation in this action.

          Plaintiff is also reminded that it must consult the Court's Individual Rules & Practices in

Civil Cases when filing letters with the Court, and must comply with Paragraph l .D of the

Individual Rules when requesting an adjournment or extension of time.

SO ORDERED.

 Dated:       January 7, 2020
              New York, New York



                                                      Rom!ie"Abrams
                                                      United States District Judge
                               New York Custom Interior Millwork Corp.

January 3, 2020
Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, New York 10007


Re: NY Custom Interior Millwork Corp. v. Pennsylvania Lumbermen's Mutual Insurance Company
Docket No.: 1:19-cv-10086-RA


Dear Judge Abrams:


Pursuant to your Court Order the above matter was adjourned for the initial
status conference to January 10,2020. Although, I was in the process of retaining new counsel, because
of the Holidays, it has been extremely difficult.


I also note that this case has voluminous documents that must be reviewed; and therefore, I am
requesting a sixty-day adjournment to retain new counsel.


Although Defendant requested a prior adjournment in this matter; this is the
first time that Plaintiff is requesting an adjournment.


Respectfully Submitted,



)_~
Elizabeth Molinari
NY Custom Interior Millwork Corp, President




Cc: Kristin V. Gallagher, Kristin.Gallagher@kennedyslaw.com




           34-25 11th Street* Astoria, NY. 11106 * Tel: 718-392-1600 * Fax: 718-392-2309
